Title: Patrick Gibson to Thomas Jefferson, 20 April 1818
From: Gibson, Patrick
To: Jefferson, Thomas


                    
                         Sir
                        Richmond
20th April 1818
                    
                    I had dated and prepared to put in your note on Wednesday the 22nd but by the advice of Coll Nicholas did not offer it until yesterday, when it was discounted, I cannot however make use of the proceeds, not having yet received the necessary check from Mr T. J. Randolph, it will fall due on the 21/24th June.  Our flour market continues to decline, the present prices are 8½¼ $ Cash 8½ $, 60d/.—Tobacco 11 to 15$—With much respect I am
                    
                        Your obt Servt
                        Patrick Gibson
                    
                